66761: Case View
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	







	








The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








16-23425: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 66761


Short Caption:NATIONSTAR MORTG. VS. RODRIGUEZClassification:Civil Appeal - General - Other


Lower Court Case(s):Clark Co. - Eighth Judicial District - A685616Case Status:Disposition Filed


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:


To SP/Judge:10/29/2014 / Boyer, JohnSP Status:Completed


Oral Argument:04/04/2016 at 10:30 AMOral Argument Location:Regional Justice Center


Submission Date:04/04/2016How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


AppellantNationstar Mortgage, LLCMelanie D. Morgan
							(Akerman LLP/Las Vegas)
						Gary E. Schnitzer
							(Kravitz, Schnitzer & Johnson, Chtd.)
						Tyler J. Watson
							(Kravitz, Schnitzer & Johnson, Chtd.)
						


AppellantThe Bank of New York MellonMelanie D. Morgan
							(Akerman LLP/Las Vegas)
						Gary E. Schnitzer
							(Kravitz, Schnitzer & Johnson, Chtd.)
						Tyler J. Watson
							(Kravitz, Schnitzer & Johnson, Chtd.)
						


RespondentCatherine RodriguezVenicia G. Considine
							(Legal Aid Center of Southern Nevada, Inc.)
						Tara D. Newberry
							(Connaghan Newberry Law Firm)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


08/22/2016OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


10/23/2014Filing FeeFiling fee due for Appeal.  Filing fee will be forwarded by the District Court.


10/23/2014Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)14-35447




10/23/2014Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.14-35450




10/27/2014Filing FeeFiling Fee Paid. $250.00 from Kravitz, Schnitzer & Johnson, CHTD.  Check No. 308551.


10/29/2014Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: John Walter Boyer.14-36039




11/12/2014Docketing StatementFiled Docketing Statement Civil Appeals.14-37288




11/12/2014Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge of Docketing Statement.14-37318




11/13/2014Docketing StatementFiled Docketing Statement Item No. 26 - Documents 1 - 1714-37382




11/13/2014Notice/IncomingFiled Certificate of Service of Docketing Statement.14-37395




11/18/2014Transcript RequestFiled Certificate That No Transcripts Are Being Requested.14-38044




12/15/2014Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for January 21, 2015.14-40834




01/26/2015Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.15-02794




01/28/2015Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellants:  45 days opening brief and appendix.15-03049




02/25/2015MotionFiled Stipulation for Extension of Time to File Appellants' Opening Brief.15-06007




02/25/2015Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Opening Brief due date:  April 13, 2015.15-06010




03/23/2015MotionFiled Stipulation for Extension of Time to File Appellants' Opening Brief.15-08667




04/03/2015Order/ProceduralFiled Order Granting Motion.  Opening Brief and Appendix due: May 13, 2015.15-10141




04/17/2015MotionFiled Stipulation for Extension of Time to File Appellants' Opening Brief (Third Request).15-11656




05/08/2015Order/ProceduralFiled Order Disapproving Stipulation.  Appellant's Opening Brief and Appendix remain due on or before May 13, 2015.15-14111




05/11/2015MotionFiled Appellants' Emergency Motion Under NRAP 27(e) for Extension of Time to File Appellants' Opening Brief (Third Request).15-14300




05/11/2015Notice/IncomingFiled Certificate of Service (Appellants' Emergency Motion Under NRAP 27(e) for Extension of Time to File Appellants' Opening Brief).15-14329




05/14/2015BriefFiled Appellants' Opening Brief.15-14768




05/14/2015AppendixFiled Appellants' Appendix - Master List.15-14822




05/14/2015AppendixFiled Appellants Appendix Volume 1.15-14823




05/14/2015AppendixFiled Appellants Appendix Volume 2.15-14824




05/14/2015AppendixFiled Appellants Appendix Volume 3.15-14825




05/14/2015AppendixFiled Appellants Appendix Volume 4.15-14826




05/14/2015AppendixFiled Appellants Appendix Volume 5.15-14827




05/14/2015AppendixFiled Appellants Appendix Volume 6.15-14828




05/14/2015AppendixFiled Appellants Appendix Volume 7.15-14857




05/14/2015AppendixFiled Appellants Appendix Volume 8.15-14859




05/14/2015AppendixFiled Appellants Appendix Volume 9.15-14831




05/14/2015AppendixFiled Appellants Appendix Volume 10.15-14860




05/14/2015AppendixFiled Appellants Appendix Volume 11.15-14861




05/14/2015AppendixFiled Appellants Appendix Volume 12.15-14862




05/14/2015AppendixFiled Appellants Appendix Volume 13.15-14863




05/14/2015Notice/IncomingFiled Certificate of Service.15-14864




05/14/2015AppendixFiled Appendix to Opening Brief Volume 7.15-14892




05/15/2015Order/ProceduralFiled Order Granting Motion. Appellants' motion for a fourth extension of time to file the opening brief is granted. The opening brief and appendix were filed on May 14, 2015. Respondent: Answering brief due: 30 days.15-14936




06/12/2015MotionFiled Respondent's Emergency Motion Under NRAP 27(e) to Extend the TIme to File Respondent's Answering Brief (First Request).15-17901




06/12/2015Notice/OutgoingIssued Notice Motion/Stipulation Approved. Answering Brief due: July 13, 2015.15-17903




07/10/2015MotionFiled Stipulation and Order to Extend Time to FIle Respondent's Answering Brief.15-21002




07/17/2015Order/ProceduralFiled Order Granting Motion. Answering Brief due: August 12, 2015.15-21671




08/13/2015BriefFiled Respondent's Answering Brief.15-24449




08/13/2015Notice/IncomingFiled Certificate of Service - Respondent's Answering Brief.15-24452




09/02/2015MotionFiled Stipulation For Extension of Time to File Appellants' Reply Brief (First Request).15-26630




09/02/2015Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Reply Brief due date:  October 12, 2015.15-26677




10/12/2015Notice/IncomingFiled Certificate of Service of Reply Brief.15-30972




10/12/2015BriefFiled Appellants' Reply Brief.15-30973




10/12/2015Case Status UpdateBriefing Completed/To Screening.


10/12/2015Notice/IncomingFiled Certificate of Service. (Appellants' Reply Brief)15-31011




12/23/2015Order/Clerk'sFiled Order Re: Scheduling of Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter. Accordingly, this matter will be scheduled for oral argument on the next available calendar.15-39514




01/06/2016Notice/OutgoingIssued Notice Scheduling Oral Argument.  Argument is scheduled for Tuesday, January 26, 2016, at 10:00 a.m. for 30 minutes in Las Vegas.16-00309




01/07/2016MotionFiled Motion for Continuance of Oral Argument.16-00564




01/12/2016Notice/OutgoingIssued Oral Argument Reminder Notice.16-00862




01/21/2016Order/Clerk'sFiled Order Granting Motion. Cause appearing, the motion to continue oral argument of this matter is granted. The oral argument scheduled for January 26, 2016, at 10:00 a.m. is hereby vacated. This matter will be rescheduled on the next available calendar.16-02087




02/03/2016Notice/OutgoingIssued Notice Scheduling Oral Argument.  Argument is scheduled for Monday, April 4, 2016, at 10:30 am for 30 minutes in Las Vegas.16-03666




03/21/2016Notice/OutgoingIssued Oral Argument Reminder Notice.16-08820




04/04/2016Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


07/28/2016Opinion/DispositionalFiled Authored Opinion. "Reversed." Before the Court En Banc. Author: Hardesty, J. Majority: Hardesty/Parraguirre/Douglas/Cherry/Saitta/Gibbons/Pickering. 132 Nev. Adv. Opn. No. 55. EN BANC16-23425